Citation Nr: 1450077	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  As discussed above, a transcript of the Veteran's April 2013 hearing is of record in Virtual VA.  Otherwise, the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in June 2011, but the audiometric findings did not show right ear hearing loss for VA disability purposes under 38 C.F.R. § 3.385.  The examiner did diagnosis him with left ear hearing loss, but opined that it less than likely that the Veteran's history of noise exposure in the Army as an engine missile equipment specialist had caused his current left ear hearing loss.  In her opinion, she cited the lack of a significant threshold shift between the Veteran's enlistment and discharge, as well as the onset of symptoms in 2007.  However, the Veteran had reported 2007 as the date of onset for tinnitus to the examiner, not hearing loss.  At his April 2013 hearing, he testified to experiencing hearing loss immediately following his June 1963 separation from service.  Moreover, his April 1960 enlistment examination only includes a 15/15 whisper test.  However, the comparison between a December 1960 in-service audiogram and his April 1963 separation audiogram shows a 15-decibel shift in the left ear at 4000 Hertz.  The Veteran additionally testified that his hearing, including his right ear hearing, has declined since that June 2011 VA examination.  Therefore, a new VA examination is required.  

Regarding the Veteran's claim of entitlement to service connection for skin cancer, he testified at his April 2013 hearing that he had significant sun exposure in service at Fort Irwin.  He argued that each site of his skin cancer was an area exposed to the sunlight and that he has not had significant sun exposure since that time, as he lived in the Northeast prior to retiring to Florida.  The Veteran's service personnel records verify that he was stationed at Fort Irwin from May 1962 to June 1963.  The private treatment records further document a diagnosis for melanoma on the left forearm in March 2010 and actinic keratosis on the scalp and face in July 2011.  Therefore, remand is also required for a VA examination on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss or skin cancer that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After obtaining any outstanding records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran contends that he has hearing loss that is due to military noise exposure, specifically through his exposure to whining generators and Abrams tanks without benefit of hearing protection as a motor generator repairmen and instrument electrician.  His service personnel records verify these military occupational specialties.  

The examiner should also note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be further noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss (if present) is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

This discussion should include the significance, if any, of the fact that the Veteran had a 15-decibel threshold shift at 4000 Hertz in the left ear between his December 1960 audiological test and April 1963 separation audiological test.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any skin cancer that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran contends that he has skin cancer that is due to sun exposure while stationed at Fort Irwin, California.  His service personnel records verify service at Fort Irwin from May 1962 to June 1963.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has skin cancer that is causally or etiologically related to his military service, including sun exposure.

In so doing, the examiner should discuss medically known or theoretical causes of skin cancer and describe how skin cancer that results from sun exposure generally presents or develops in most cases, in determining the likelihood that current skin cancer was caused by sun exposure in service as opposed to some other cause.  

This discussion should include the significance, if any, of the fact that the Veteran's private treatment records show diagnosis for melanoma and actinic keratosis in exposed areas such as his left forearm and face, respectively.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



